Case 1:20-cr-00293-WFK Document 14 Filed 08/13/20 Page 1 of 8 PageID #: 38
Case 1:20-cr-00293-WFK Document 14 Filed 08/13/20 Page 2 of 8 PageID #: 39
Case 1:20-cr-00293-WFK Document 14 Filed 08/13/20 Page 3 of 8 PageID #: 40
Case 1:20-cr-00293-WFK Document 14 Filed 08/13/20 Page 4 of 8 PageID #: 41
Case 1:20-cr-00293-WFK Document 14 Filed 08/13/20 Page 5 of 8 PageID #: 42
Case 1:20-cr-00293-WFK Document 14 Filed 08/13/20 Page 6 of 8 PageID #: 43
Case 1:20-cr-00293-WFK Document 14 Filed 08/13/20 Page 7 of 8 PageID #: 44
Case 1:20-cr-00293-WFK Document 14 Filed 08/13/20 Page 8 of 8 PageID #: 45




                                             s/ WFK
